UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-2147

                     NOEMI ALVAREZ-CRESPO and
                    LUIS FELIPE RIVERA-ROYAL,

                      Plaintiffs, Appellees,

                                v.

                    MATEO OLAVARRIA-RIVERA and
                        ANTONIA OLAVARRIA,

                     Defendants, Appellants.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jos  Antonio Fust , U.S. District Judge]
                                                       

                                           

                              Before

                       Breyer, Chief Judge,
                                          

               Torruella and Selya, Circuit Judges.
                                                  

                                           

     Jos  A. Cestero-Rodr guez, with whom Jos  A. Andr u-Fuentes,
                                                                
was on brief for appellants.
     Nydia Gonz lez-Ortiz, with whom Emiliano Irizarry-Castro and
                                                             
Puerto Rico Legal Services, was on brief for appellees.
                          

                                           

                           May 26, 1993
                                           

          TORRUELLA, Circuit  Judge.   This dispute  involves the
                                   

ownership of a house in  Camuy, Puerto Rico.  After a  jury found

for appellees, the district court  denied appellants' alternative

motions for judgment as a matter of law and  for a new trial.  We

affirm the district court's judgment.

                            BACKGROUND
                                      

          The  parties  agree  to  the following  facts  for  the

purposes  of   this  appeal.    Appellants,   Mateo  and  Antonia

Olavarr a, are Puerto Rican retirees living in Miami.  Appellees,

Luis Felipe Rivera and Noem  Alvarez, are appellants' grandnephew

and grandniece.  In 1985,  appellants visited appellees in Puerto

Rico.   Luis and  Noem  were married  with four  children at  the

time, but have  since divorced.   Troubled by   Luis'  deplorable

living conditions, Mateo offered to buy land to  build a home for

Luis and his family.  Soon after,  Luis found  a parcel  of land,

and Mateo bought  it for $18,000.   Mateo took  title in his  own

name to prevent Luis from selling it.

          Learning  on a  later  visit that  Luis  had not  begun

construction of the  house, Mateo  opened an account  at a  local

bank with $12,500,  to help him  get started.   Mateo later  made

additional deposits.  Antonia sent Mateo $30,000 from their joint

account  for  one of  these  deposits.   Ultimately,  the account

reached the sum of $51,000, which Luis used to build the home.

          When Mateo  later learned that Luis  planned to divorce

Noem , he attempted to sell the house.  Luis and  Noem  then sued

Mateo  and Antonia, claiming ownership.   At trial,  a jury found

                               -2-

for  appellees,  and the  court  denied  appellants' motions  for

judgment as a matter of law and for a new trial.

                            DISCUSSION
                                      

          As always, we must afford the jury verdict considerable

deference.    We will  overturn a  district  court's denial  of a

motion for judgment as  a matter of  law only if  we find that  a

rational  jury could reach only  one conclusion.   See Pearson v.
                                                              

John Hancock  Mut. Life  Ins. Co.,  979 F.2d  254, 255  (1st Cir.
                                 

1992).   Similarly, we review a district  court's denial of a new

trial only for abuse of discretion.  PH Group Ltd.  v. Birch, 985
                                                            

F.2d 649, 653 (1st Cir. 1993).

          Puerto Rico  is a civil  law jurisdiction,  ruled by  a

civil code.  Pursuant  to its provisions in  P.R. Laws Ann.  tit.

31,    3672  (1991),  no  spouse may  donate  community  property

without  the written  consent  of the  other  spouse, other  than

property meant for personal or family  use that individuals would

commonly transfer  given their economic situation.   Section 3672

provides in relevant part:

            Notwithstanding [exceptions not  relevant
            here],  neither of  the  two spouses  may
                           
            donate,   alienate   or   bind    for   a
            consideration   the   personal  or   real
            property   of   the  community   property
            without the written consent of  the other
                                       
            spouse, excepting things for  personal or
            family use in  accordance with the social
            or economic standing of both spouses.

            Any disposal or  administration act  made
            with  respect to said  property by either
                                                     
            of  the spouses in  violation of this and
            any other section of this title shall not
            affect the other spouse or his heirs.

                               -3-

(emphasis added).

          Appellants  argue that  according to    3672,  the jury

reached  an  improper  verdict  because  appellees  presented  no

evidence that Antonia  consented to or  ratified the donation  of

the money  in writing.   However,    3672  applies only  when one

spouse  makes a donation.  The statute states that neither spouse
                                                          

may donate community property without the  written consent of the

other spouse.  It  requires that when an individual's  rights may

be affected by her spouse's donation, she must consent in writing
                           

to the transaction.  It says  nothing of such a requirement  when

both spouses donate movable property.   The legislature enacted  
    

3672 to  make both  spouses equal co-administrators  of community

property, and to protect  individuals from depletion of community

assets  by their spouses.   Silva Ramos v.  Registrador, 107 P.R.
                                                       

Dec.  240 (1978) (translation at  9).  When  both spouses jointly
                                                 

give  a gift  of movable  property, they  literally co-administer

that  property, and thus neither  party can claim  that the other

depleted the community assets.1

          In  the  present  case,  the district  court  found  it

                    

1    While  the Puerto  Rico  Supreme  Court  has never  directly
addressed the issue of whether written consent is  necessary when
both spouses together  give a  gift of movable  property, it  has
stated  in dicta that   3672 requires the written consent of both
spouses  for  the  disposition  of real  and  personal  community
property.  See Silva Ramos, 107 P.R. Dec. 240 (translation at 9).
                          
This suggests that even  if both spouses make the  donation, they
both  must provide written consent.   We find,  however, that the
dicta contradicts  the express  language of  the statute  and the
purposes behind it.  Thus,  absent a direct mandate on point,  we
cannot conclude that when a spouse violates the statute, the same
spouse can later  hide behind  it to avoid  an already  completed
donation.

                               -4-

reasonable for a  jury to  conclude that both  Mateo and  Antonia

knowingly  gave Luis and Noem  a gift of money.  We find no clear

error  in this ruling.  The record contained testimony that Mateo

told Luis that he was giving him money as a gift to build a home,

and that he put that money in a joint checking account in both of

their names.  (Transcript of Trial Proceedings at 33,  38).  Luis

then used that money to build a house.  According  to the record,

both Mateo  and Antonia knew of  the joint bank account.   Id. at
                                                              

85.   Indeed, Antonia sent money to  her husband for the account,

and she testified that she knew that the money was for a house on

their land in  Camuy.  Id.  at 80,  85.  Furthermore,  appellants
                          

never  withdrew  money  from  the joint  account,  and  appellees

controlled  the check  book.    Id.  at  43.    Appellants  never
                                   

requested that  appellees  explain or  justify their  use of  the

money  in that account, and  appellees kept all  of the account's

canceled checks.  Id.  at 45.  Finally, appellants  never claimed
                     

ownership of  the  house before  Luis  and Noem 's  divorce,  and

appellees had the  keys to  the house, an  indicia of  ownership;

appellants did not.  Id. at 49-50.
                        

          From this evidence, a rational jury could conclude that

both Mateo and Antonia gave appellees  money as a gift to build a

house, and the  weight of  the evidence did  not contradict  this

conclusion.  Thus, the district court properly denied appellants'

alternative motions.

          Affirmed.
                  

                               -5-